DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach an aeronautical conveying and release device, comprising:
- a frame,
- an actuator releasing a device to be released, - a hook assembly comprising a first hook and a second hook, able to hold the device to be released,
- a first locking toggle and a second locking toggle substantially similar and disposed symmetrically in the frame between the first and second hooks, each of the first and second toggles having a locking position wherein said first or second toggle locks said first or second hook, and an unlocking position wherein said first or second toggle causes the unlocking of said first or second hook,
- a first cam and a second cam, each rotatably mounted in the frame and maintained in contact with the first or second toggle in a first direction by an elastic return member, a movement of the first or second cam counter to said elastic member in a second direction opposite to the first direction causing the first or second toggle to leave the locking position and causing the unlocking of the first or second hook,
- an unlocking assembly, comprising a third cam, a fourth cam and a fifth cam, rotatably mounted in the frame on an axis, wherein the third cam is actuated by the actuator from an idle position, with return to the idle position, the fourth cam is rotated by the third cam in the unblocking direction, and drives the second cam in the unblocking direction by a longitudinally rigid member, the third cam drives the first cam by contact in the unblocking direction, the fifth cam is coupled to the first cam, - a safety member comprising a safety lever that can be in a first SAFE position wherein the safety lever rotationally blocks the third, fourth and fifth cams in the unblocking direction, whereby the first cam and the second cam are rotationally blocked in the unlocking direction, thereby blocking the first toggle and the second toggle in the locking position, a second GRD position wherein the safety lever is rotationally blocked by at least one of the fourth and fifth cams at a distance from said SAFE position, and a third ARMED position wherein the safety lever leaves the third, fourth and fifth cams free. 
Thu	
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.
	Claims 2-10 are allowed for being dependent on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Craigie (GB 2005812 A) teaches an ejector unit for an aircraft including two hooks attached via linkages to a locking mechanism. The locking mechanism is released via an explosive cartridge and a safety pin is also included.
Markey (US 2362210 A) teaches a bomb release mechanism including a two point support for holding the bombs including a supporting frame, a pair of hooks, a locking device with a solenoid which rotates and acts as a cam so as to unlock the release mechanism.
Leland (US 2473597 A) teaches a release mechanism including two hooks and a lever used to lock the mechanism and prevent release.
Sloan (US 2416028 A) teaches a mechanism for preventing accidental release and includes an example of a conventional release mechanism.
Komerska (US 2756091 A) teaches release mechanism including two hoods with toggle linkages and a moveable safety arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642